DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ response to the drawings’ objection are clear because they point out how the item match with the details of the claims. Thus, the drawing’s objections are now withdrawn. 

EXAMINER’S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization  for  this  examiner's  amendment  was   given   in   a   telephone interview with Attorney Jianing Yu (Reg. No. 74,296) on December 21st, 2021.
 The application has been amended as follows:
        • Claim 1 recites “1. (Currently Amended) A semiconductor device package, comprising: an emitting device defining a cavity in the emitting device; and a first building-up circuit disposed on the emitting device, wherein a width of the emitting device is less than a width of the first building-up circuit.”.
Now amended to include claim 6 into claim 1 as the following:

an emitting device defining a cavity in the emitting device, the emitting device comprising: 
            a first emitting layer; 
a support element disposed on the first emitting layer; and
a second emitting layer disposed on the support element; and
a first building-up circuit disposed on the emitting device,
wherein a width of the emitting device is less than a width of the first building-up circuit.”  
        • Claim 6 is now cancelled.
        • Claims 7 and 11 are now depended on claim 1.
        • Claim 15 recites “15. (Currently Amended) A semiconductor device package, comprising: an antenna device defining a cavity in the antenna device; an encapsulant covering a lateral surface of the antenna device and exposing antenna device adjacent to the lateral surface of the antenna device.”
	Now amended to include subject matter of claim 16 into claim 15 as the following:
15. (Currently Amended) A semiconductor device package, comprising: 
an antenna device defining a cavity in the antenna device, the antenna device comprising: 
            a first emitting layer; 
a support element disposed on the first emitting layer; and
a second emitting layer disposed on the support element; and
an encapsulant covering a lateral surface of the antenna device and exposing a surface of the antenna device adjacent to the lateral surface of the antenna device.” 
        • Claim 16 is now cancelled.
        • Claims 17 and 18 are now depended on claim 15.
        • Claim 19 is cancelled.

Allowable Subject Matter
Reference 1: Okahisa (US 2020/0073207).
Regarding claim 1, Okahisa teaches a semiconductor device package in fig. 2, comprising:
An emitting device (10) defining a cavity (refer to a space between 1A and 1B) in the emitting device (10); and 
a first building-up circuit (5 and 6) disposed on the emitting device (10), wherein a width of the emitting device is less than a width of the first building up circuit (see fig. 2).
However, Okahisa fails to teach the newly amended feature recites “the emitting device comprising: 
            a first emitting layer; 
a support element disposed on the first emitting layer; and
a second emitting layer disposed on the support element.”
Regarding claim 15, Okahisa teaches a semiconductor device package in fig. 2, comprising:

an encapsulant (refer to encapsulant of device 10) covering a lateral surface of the emitting device (refer to lateral surfaces of 10) and exposing the second surface of the emitting device (refer to upper surface of 10).
However, Okahisa fails to teach the newly amended feature recites “the antenna device comprising: 
            a first emitting layer; 
a support element disposed on the first emitting layer; and
a second emitting layer disposed on the support element.”

Claims 1-2, 4, 5, 7-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device package, comprising: “an emitting device defining a cavity in the emitting device, the emitting device comprising: 
            a first emitting layer; 
a support element disposed on the first emitting layer; and
a second emitting layer disposed on the support element” in combination of all of the limitations of claim 1. Claims 2, 4, 5, 7-14 include all of the limitations of claim 1.
Regarding claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device package, , the antenna device comprising: 
            a first emitting layer; 
a support element disposed on the first emitting layer; and
a second emitting layer disposed on the support element” in combination of all of the limitations of claim 15. Claims 17 and 18 include all of the limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.